 1   ANTHONY J WEIBELL, SBN 238850
     CURTIS S. KOWALK, State Bar No. 324770
 2   RYAN S. BENYAMIN, State Bar No. 322594
     WILSON SONSINI GOODRICH & ROSATI
 3   Professional Corporation
     650 Page Mill Road
 4   Palo Alto, CA 94304-1050
     Telephone: (650) 493-9300
 5   Facsimile: (650) 565-5100
     Email: aweibell@wsgr.com; ckowalk@wsgr.com;
 6   rbenyamin@wsgr.com
     Attorneys for Defendants
 7
     MARC E. MASTERS, SBN 208375
 8   EKWAN E. RHOW, SBN 174604
     THOMAS R. FREEMAN, SBN 135392
 9   BIRD, MARELLA, BOXER, WOLPERT,
     NESSIM, DROOKS, LINCENBERG & RHOW,
10   Professional Corporation
     1875 Century Park East, 23rd Floor
11   Los Angeles, CA 90067-2561
     Telephone: (650) 493-9300
12   Facsimile: (650) 565-5100
     Email: mmasters@birdmarella.com;
13   erhow@birdmarella.com; tfreeman@birdmarella.com
     Attorneys for Plaintiff
14

15                                UNITED STATES DISTRICT COURT

16                               NORTHERN DISTRICT OF CALIFORNIA

17                                        SAN JOSE DIVISION

18   MISTY HONG,                                   CASE NO.: 5:19-cv-07792-LHK

19                  Plaintiff,                     STIPULATED REQUEST AND
                                                   [PROPOSED] ORDER TO
20          v.                                     CONTINUE MARCH 4, 2020 CASE
                                                   MANAGEMENT CONFERENCE
21   BYTEDANCE, INC., et al.,                      AND EXTEND DEADLINE TO
                                                   RESPOND TO COMPLAINT
22                  Defendants.
                                                   Judge: Hon. Lucy H. Koh
23

24

25

26

27

28


     STIP. REQUEST AND [PROPOSED] ORDER           -1-                CASE NO.: 5:19-CV-07792-LHK
     TO CONTINUE CMC
 1          Pursuant to Civil Local Rules 6-1(b) and 6-2, all parties, through their undersigned

 2   counsel, hereby stipulate as follows:

 3          WHEREAS, Plaintiff filed the Complaint in this action on November 27, 2019;

 4          WHEREAS, on December 17, 2019, the Parties filed a “Stipulation to Extend Time for

 5   Defendant to Respond to the Complaint” in the instant case, setting March 23, 2020 as the

 6   deadline for all defendants to respond to the Complaint;

 7          WHEREAS, the Initial Case Management Conference is currently set for March 4, 2020;

 8          WHEREAS, the Parties have agreed to submit their dispute to mediation before a private

 9   mediator and have a mediation scheduled for April 6, 2020;

10          WHEREAS, the Parties believe that further extending the deadline for Defendants to

11   respond to the Complaint from March 23, 2020 to May 4. 2020 to allow the parties to complete

12   their mediation efforts and determine next steps will serve the interest of judicial economy and

13   will preserve the resources of the Parties and this Court; and

14          WHEREAS, the Parties believe that continuing the Case Management Conference from

15   March 4, 2020 to April 22, 2020 (or as soon thereafter as the Court is available) to allow the

16   parties to complete their mediation efforts and determine next steps will serve the interest of

17   judicial economy and will preserve the resources of the Parties and this Court.

18          NOW THEREFORE, it is STIPULATED and AGREED, subject to Court approval, that:

19          1.      The Initial Case Management Conference shall be continued to April 22, 2020, or
20   to a later date to be determined by the Court. All other associated deadlines are likewise
21   continued.

22          2.      The deadline for all Defendants to respond to the Complaint will be May 4, 2020,

23   and to the extent Defendants file any motion(s) in response to the Complaint, Plaintiff shall have

24   at least two weeks from the date of filing to file her opposition brief(s).

25

26

27

28


     STIP. REQUEST AND [PROPOSED] ORDER                 -2-                    CASE NO.: 5:19-CV-07792-LHK
     TO CONTINUE CMC
 1    Dated: February 24, 2020                WILSON SONSINI GOODRICH & ROSATI
                                              Professional Corporation
 2
                                              By:   /s/ Anthony Weibell
 3
                                              Attorneys for Defendant
 4                                            BYTEDANCE, INC., TIKTOK, INC., BEIJING
                                              BYTEDANCE TECHNOLOGY CO. LTD, AND
 5                                            MUSICAL.LY

 6
      Dated: February 24, 2020                BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
 7                                            DROOKS, LINCENBERG & RHOW, P.C.

 8                                            By: /s/ Marc E. Masters

 9                                            Attorneys for Plaintiff
                                              MISTY HONG
10

11

12                                        [PROPOSED] ORDER
13          Pursuant to the foregoing stipulation, IT IS SO ORDERED.
14

15

16   Dated: _______________________
                                                               Honorable Lucy H. Koh
17                                                          United States District Court Judge
18

19
20
21

22

23

24

25

26

27

28


     STIP. REQUEST AND [PROPOSED] ORDER             -3-                   CASE NO.: 5:19-CV-07792-LHK
     TO CONTINUE CMC
 1                                          ECF ATTESTATION

 2          I, Anthony J Weibell, am the ECF User whose identification and password are being used

 3   to file this document and attest that all signatories hereto have concurred in this filing.

 4

 5   Dated: February 24, 2020                            WILSON SONSINI GOODRICH & ROSATI
                                                         Professional Corporation
 6

 7                                                       By:     /s/ Anthony Weibell

 8

 9

10

11

12

13

14

15

16

17

18

19
20
21

22

23

24

25

26

27

28


     STIP. REQUEST AND [PROPOSED] ORDER                 -4-                     CASE NO.: 5:19-CV-07792-LHK
     TO CONTINUE CMC
